Citation Nr: 1227670	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  10-20 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a heart disorder, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and a heart disorder, secondary to service-connected PTSD.  

In April 2012, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's hypertension was aggravated by his service-connected PTSD beyond the natural progression of the disease.  

2.  The Veteran's heart disorder was aggravated by his service-connected PTSD beyond the natural progression of the disease.  



CONCLUSIONS OF LAW

1.  Hypertension was aggravated by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  

2.  Heart disorder was aggravated by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran asserts, in essence, that service connection is warranted for hypertension and a heart disorder.  He maintains that hypertension and a heart disorder were caused and/or aggravated by his service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2011).  

At the outset, service treatment records are devoid of findings, treatment, or diagnosis for hypertension or a heart disorder.  There is also no evidence of either hypertension or a heart disorder until many years after service.  The Veteran does not argue to the contrary.  Indeed, the Veteran reports that he had the onset of hypertension and a heart disorder after service.  

The first medical evidence of record of a heart disorder or hypertension was in the 1970's when it was indicated that the Veteran was treated by his private physician for possible coronary insufficiency.  By rating decision of April 1975, in connection with a claim for nonservice-connected pension, it was noted that an EKG was performed which showed left ventricular hypertrophy and complaints by the Veteran of precordial fleeting distress occurring daily, lasting at least 1/2 minute, and radiating into the left shoulder.  He had flush face, vertigo, palpitations, tachycardia, and essentially normal blood pressure readings.  The examiner considered this an abnormal EKG and hypertensive cardiovascular disease as the proper diagnosis.  There is no evidence establishing an etiological link between the Veteran's active service and hypertension or any heart disorder.  

Entitlement to service connection for hypertension and/or a heart disorder on a direct basis (38 C.F.R. § 3.303) is therefore not warranted.  The Veteran does not argue the contrary.  Rather, as specified in his claim, he asserts that he has hypertension and a heart disorder which is caused or aggravated by his service-connected PTSD.  

VA outpatient treatment record dated in August 2007 indicated that the Veteran suffered symptoms of PTSD for many years.  It was also noted that he suffered cardiovascular problems and had stent placement in July 2000.  He also has had treatment for hypertension and coronary artery disease.  The examiner stated that several studies have shown that heart disease and PTSD are closely correlated.  It was the opinion of the examiner that the Veteran's PTSD caused his cardiovascular system to fail earlier than would be expected had he not had PTSD.  Due to the chronicity and severity of the Veteran's PTSD, it was the examiner's opinion that he would more than likely not show any improvement in his PTSD condition in the near future.  His diagnosis was PTSD.  The examiner did not cite to any studies or indicate the degree of aggravation caused to his hypertension and coronary artery disease by his service-connected PTSD.  

The Veteran underwent a VA examination in December 2007.  The Veteran gave a history of hypertension, but he was unsure of the onset.  He related that he was followed by a cardiologist every three to four months and receives medication for the same.  He denied history of stroke or myocardial infarction.  He also related a history of coronary artery disease and stent placement in 1999.  He denied any history of myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  The diagnoses were hypertension, essential, poorly controlled and coronary artery disease, status post stent.  It was the opinion of the examiner that it would be mere speculation on his part to state that the Veteran's PTSD was the direct or proximate cause of the Veteran's hypertension or coronary artery disease.  No rationale for this opinion was given.  

Private treatment records from M.R.L., MD from 1996 to 2009 were obtained and associated with the claims folder.  These records show treatment for coronary artery spasm, hypertension, coronary artery disease and panic attacks.  There was no association with the Veteran's hypertension, coronary artery disease and his service-connected PTSD.  

The Veteran submitted studies associating the link between PTSD and hypertension and coronary artery disease.  Associated with the claims folder on behalf of the Veteran's claim was a November 2004 study from an epidemiologist with the New York Academy of Medicine who had performed veteran's health studies for 25 years.  This study indicated that any veteran with a long-term history of PTSD, had a high risk for developing coronary artery disease and myocardial infarction.  A January 2007 article from the Archives of General Psychiatry related that higher levels of PTSD symptoms may increase the risk of coronary heart disease.  Further, an April 2009 study from the Cleveland Clinic Journal of Medicine indicated that their findings showed some reassurance that PTSD may have some biological sequelae that in turn influences the risk of coronary heart disease.  

The Veteran underwent a VA examination in December 2009.  The examiner indicated that the record showed the Veteran was diagnosed with hypertension in 2001 and coronary artery disease in 2003.  History indicated that he had a stent placed in one of his arteries in 1999.  He related intermittent chest pain every few months which was usually associated with physical activity.  The pain was described as a left upper chest pain radiating to the left shoulder.  He complained of ongoing fatigue, intermittent dizziness, no syncope, and no dyspnea at rest.  He complained of dyspnea with any physical activity.  The examiner noted several coronary artery disease risk factors such as a positive family history, a history of hypertension, a history of dyslipidemia, and a history of smoking.  The Veteran was of male gender and over the age of 50.  He was recently diagnosed with Parkinson's disease and was unable to do an actual stress test.  

The diagnoses were coronary artery disease, status post stent times one, medical therapy, stable, and hypertension, essential, controlled.  The examiner indicated that the Veteran currently had hypertension, essential in nature.  There were several other types of hypertension that could occur in a small percentage, including pheochromocytoma, coarctation of the aorta, and renal artery stenosis.  The Veteran, according to the examiner, did not have those types of hypertension.  PTSD was not considered a current risk factor for hypertension, or aggravating hypertension, or coronary artery disease.  The Veteran was noted to have had normal renal functions in the past.  It was the examiner's opinion that it was less likely as not that the Veteran's essential hypertension was caused by or a result of or aggravated beyond the natural progression by his PTSD.  

As to the Veteran's coronary artery disease, it was noted that he had multiple risk factors for coronary artery disease such as a smoking history, a positive family history, a history of hypertension, a history of dyslipidemia, male gender, and an age greater than 50.  Extrapolating all of these risk factors for coronary artery disease, the examiner stated that it was his opinion that it was less likely as not that the Veteran's coronary artery disease was caused by, a result of, or worsened beyond natural progression by his PTSD.  

In February 2010, there was a medical statement received from M.P.S., MD in support of the Veteran's claim.  He gave a medical history of the Veteran and then indicated, in pertinent part, that there was no doubt that the Veteran had known coronary artery disease, hypertension, and cardiac arrhythmias with angina symptoms.  These symptoms, according to Dr. M.P.S., could definitely be aggravated by the Veteran's PTSD for which there was no current definitive treatment.  Dr. M.P.S. gave no rationale for his findings.  

In June 2012, a VHA opinion was sought in connection with the Veteran's claim.  The VA medical expert indicated that there was nothing to suggest that the Veteran had any heart or vascular system abnormality immediately post service discharge.  He was discovered to have significant anxiety/depression in March 1970, which according to the examiner, was most likely PTSD, as this diagnosis was not identified that frequently in the 1970's.  Subsequently, he was found to be hypertensive by his primary care doctor from VA as well as his non VA providers.  VA examiners had specifically documented on numerous occasions that his blood pressure had been difficult to control.  He required escalating doses of different classes of antihypertensive medications.  The VHA expert noted the Veteran's treatment for uncontrolled hypertension and status post stenting for his coronary artery disease.  

According to the VHA medical expert, the Veteran had hypertension and coronary artery disease that was clearly greater than the baseline.  The VHA medical expert opined that the Veteran's hypertension and coronary artery disease were at least as likely as not aggravated beyond the natural progression by the Veteran's PTSD condition.  The VHA expert stated that he came to his conclusion by self realization and intuition that mental health does affect physical health and the review of modern medical literature that had a significant body of high quality studies which supported and substantiated the contention that coronary artery disease is aggravated by PTSD.  The VHA expert cited two studies already associated with the claims folder and two other studies that indicated a clear linkage between PTSD and the difficulty to control blood pressure.  He also indicated that uncontrolled hypertension in and of itself can cause coronary artery disease.  There was direct evidence that PTSD, itself could be a risk factor for cardiovascular morbidity.  He stated that he was convinced that the Veteran's coronary artery disease and hypertension most likely were aggravated because of the Veteran's underlying severe PTSD, beyond the natural progression of the underlying disease.  

In this case, the probative value of the VA August 2007 opinion, VA December 2007 opinion, and February 2010 medical opinion from Dr. M.P.S. were diminished due to the lack of a rationale provided to support their findings.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In this instance, the August 2007 VA opinion only indicated that there were several studies that have shown that heart disease and PTSD were closely correlated.  He did not cite these studies, indicate how the two diseases were correlated, nor provide a rationale to support his findings.  The examiner that gave the December 2007 VA opinion indicated that he would be resorting to mere speculation to state that the Veteran's PTSD was the direct or proximate cause of his coronary artery disease or hypertension.  The February 2010 private medical opinion indicated that the Veteran's coronary artery disease, hypertension and cardiac arrhythmias with angina symptoms could definitely be aggravated by PTSD.  This opinion, too, was given without rationale.   The bases of these opinions were not stated, and in one opinion, the examiner just related that associating the Veteran's PTSD to his hypertension and coronary artery disease would be resorting to mere speculation.  Unfortunately, the law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102 ; Obert v. Brown; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Therefore, these opinions were lacking in probative value.  

Alternatively, the December 2009 VA opinion indicated that PTSD was not a current risk factor for coronary artery disease or hypertension, and that because the Veteran had numerous risk factors for hypertension and coronary artery disease, it was his opinion that the hypertension and coronary artery disease were not caused by, the result of, or worsened beyond the natural progression of the disease by his PTSD.  

The December 2009 VA opinion, however, conflicted with the Veteran's credible statements that his hypertension and coronary artery disease began after service and were aggravated by his PTSD symptoms, the medical literature submitted by the Veteran which indicated a higher risk for coronary artery disease with a history of PTSD, and the findings in the June 2012 VHA opinion, citing to the medical literature provided by the Veteran and two additional studies which indicated a clear linkage between PTSD and difficulty controlling blood pressure.  

Although the December 2009 VA opinion gave findings and rationale for why the examiner opined that the Veteran's hypertension and coronary artery disease were not due to or aggravated by his service-connected PTSD, the June 2012 VHA opinion was given greater weight because it was more probative of the issue, and the medical expert not only gave rationale for his findings, he submitted studies, in addition to citing to the previously submitted studies provided by the Veteran, to bolster his opinion in favor of the Veteran's claims.  

Based on the foregoing, the Board finds that the evidence of record is at least in equipoise with regard to these claims.  Therefore, with application of the benefit of the doubt doctrine, service connection for hypertension and coronary artery disease (claimed as a heart disorder) are warranted.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.  





ORDER

Service connection for hypertension, secondary to PTSD, is granted.  

Service connection for coronary artery disease (claimed as a heart disorder) is granted.  





____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


